Citation Nr: 1223641	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right foot disability other than plantar fasciitis with heel spurs, claimed as bone pain. 

3.  Entitlement to service connection for a left foot disability other than plantar fasciitis with heel spurs, claimed as bone pain. 

4.  Entitlement to service connection for a right shoulder disability, claimed as bone pain. 

5.  Entitlement to service connection for fibromyalgia, claimed as bone pain.

6.  Entitlement to service connection for a back disability, claimed as bone pain. 

7.  Entitlement to service connection for a right hand disability, claimed as bone pain. 

8.  Entitlement to service connection for a left hand disability, claimed as bone pain. 

9.  Entitlement to service connection for a neck disability, claimed as bone pain. 

10.  Entitlement to service connection for a right hip disability, claimed as bone pain. 

11.  Entitlement to service connection for a left hip disability, claimed as bone pain.
  
12.  Entitlement to service connection for rheumatoid or inflammatory arthritis, claimed as bone pain. 

13.  Entitlement to service connection for skin cancer.

14.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from January 1978 to January 1981 and from January 2006 to January 2007.  In the interim, he was in the U.S. Army Reserves, and served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) through the years. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This case was previously before the Board in September 2010, at which time it remanded the claims on appeal, as well as a claim of service connection for a left shoulder disability that was also then on appeal, to the agency of original jurisdiction (AOJ) for additional development.  

The Veteran originally claimed entitlement to service connection for bilateral spurs, high blood pressure, and bone pain.  He was granted service connection for plantar fasciitis with heel spurs of the right and left feet, but denied service connection for hypertension and osteoarthrosis of his hands, spine and feet.  In its September 2010 remand, the Board disagreed with the generalized characterization of his bone pain claim as "osteoarthrosis of [his] hands, spine and feet," and therefore re-characterized this claim to better denote the specific parts of his body purportedly affected-those being the five listed in the rating decision at issue and an additional five raised in the medical evidence, as well as the two possible over-arching disorders of inflammatory arthritis and fibromyalgia.

Following and as a result of the Board's September 2010 remand, the Veteran was provided a VA compensation examination, which found that the Veteran's claimed left shoulder disability was related to his service.  Resultantly, in a December 2011 rating decision, the Appeals Management Center (AMC) granted service connection for left shoulder post-traumatic focal microfracture of the left humeral bone with subacromial bursitis and retroactively assigned a 10 percent rating.  The Veteran has not appealed this rating and/or effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In this decision, the Board is adjudicating the claims for hypertension, fibromyalgia, a right hand disability, a left hand disability, a right hip disability, and a left hip disability, but finds that the claims for a right shoulder disability, a right foot disability, a left foot disability, a back disability, a neck disability, and rheumatoid arthritis require still further development before being decided on appeal.  So the Board is again remanding these claims to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its clinical onset during and is not otherwise related to his first period of AD or any period of Reserve service.

2.  The Veteran's hypertension pre-existed his second period of AD.

3.  The Veteran's pre-service hypertension did not undergo an increase in disability during his second period of AD.

4.  The Veteran has arthritis of the right hand that manifested to a compensable degree within one year of his separation from his second period of AD.

5.  The Veteran has arthritis of the left hand that manifested to a compensable degree within one year of his separation from his second period of AD.

6.  The Veteran has arthritis of the right foot that manifested to a compensable degree within one year of his separation from his second period of AD.

7.  The Veteran has arthritis of the left foot that manifested to a compensable degree within one year of his separation from his second period of AD.

8.  The Veteran has arthritis of the thoracic and lumbosacral spine that manifested to a compensable degree within one year of his separation from his second period of AD.

9.  The Veteran does not have a right hip disability that had its clinical onset during, or is related to, his active military service.

10.  The Veteran does not have a left hip disability that had its clinical onset during, or is related to, his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria for service connection for arthritis of the right hand have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for arthritis of the left hand have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for arthritis of the right foot have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection for arthritis of the left foot have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for service connection for arthritis of the thoracic and lumbosacral spine have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309 (2011).

7.  The criteria for service connection for a right hip disability have not been met.   38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

8.  The criteria for service connection for a left hip disability have not been met.   38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all elements of the claims on appeal, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007, prior to initially adjudicating his claims in the November 2007 rating decision at issue, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess, 19 Vet. App. at 486.

Although the August 2007 letter did not expressly reference the claims as recharacterized by the Board, it did reference "bone pain," from which all of the orthopedic claims derive.  Thus, the Veteran has received adequate VCAA notice. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed on the merits regarding these six claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs) and VA treatment records.  Also on file are his private treatment records.  And following and as a result of the Board remanding these claims in September 2010, the AMC obtained records of the Veteran's Reserve service and confirmed his dates of such service, and arranged for a VA compensation examination in December 2010 for medical nexus opinions concerning the etiologies of his claimed disabilities, but especially insofar as whether they incepted during his service or were aggravated by his service, including his periods of ACDUTRA.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report of this examination contains the findings and medical opinions needed to address this determinative issue of causation.  Hence, there was compliance with the remand directives in determining the Veteran's dates of ACDUTRA and INACDUTRA, and in obtaining the report of examination.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with a remand directive, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing when it is acceptable to instead have "substantial," if not "exact," compliance).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these six claims that has not been obtained.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Service Connection-Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability-or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes:  (1) AD; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

The fact that the Veteran has established his status as a "Veteran" for purposes of other periods of service (e.g., his prior AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  Id.  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent or other causes.  38 C.F.R. § 3.303(b).

In regards to aggravation, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Cardiovascular-renal disease, including hypertension, and arthritis, are chronic conditions, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of service discharge.  This presumption of hypertension or arthritis incurrence in service, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's periods of ACDUTRA, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for hypertension or arthritis on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm, separated shoulder, tinnitus (ringing in the ears) varicose veins, pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves medical diagnosis or etiology, rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record-medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lastly, reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

A.  Hypertension

In this case, the Veteran asserts that his hypertension was incurred sometime during his 20 years of military service, and is, therefore, service-connected.

A Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

However, if, as previously noted, the condition in question was not noted during the enlistment examination, and it is shown by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated during or by the Veteran's service, then the Veteran may file a claim for service connection on a direct basis for that disability.  See VAOPGCPREC 3-2003; Wagner, 370 F.3d at 1096.

In this case, the evidence of record shows that the Veteran was initially diagnosed with arterial hypertension at least by February 2002, during a period of Reserve service, but not during a period of ACDUTRA or INACDUTRA.  Thereafter, subsequent STRs, both during AD and Reserve service, document a history of hypertension, though there is no record of complaints of high blood pressure or treatment for hypertension at any time during AD.  This is shown in a Reserve examination report dated in April 2003, a mobilization evaluation report dated in January 2006, a Report of Medical Assessment dated in January 2007, and post-deployment health assessment dated in January 2007.  

Other medical treatment records also continued to note a history of hypertension, but again no complaint of, or treatment for, high blood pressure or hypertension was ever documented.  Specifically, a May 2003 private treatment record noted high blood pressure, and a February 2005 private treatment record indicated an increase in blood pressure, though no blood pressure reading was recorded.  A January 2007 private treatment record also simply noted a history of hypertension.  

In August 2007, the Veteran was provided a VA general examination, wherein he gave a history of hypertension "since before active service."  He denied a history of a need to visit sick call during active service due to uncontrolled blood pressure or due to complications related to hypertension.  He also denied a history of changes in medication dosage or in medications during active service.  But he did report that he worked in a stressful field, and that with stressful situations at work, his blood pressure would increase, which he reported manifested itself as a feeling of pressure and ringing sensation in his right ear.  He additionally reported a history of headaches, but these headaches did not preclude him from performing basic and regular activities of daily living.  As supported by medical treatment records, he stated that he was diagnosed with hypertension in 2002, but did not begin taking medication for the disorder until 2003.  He reported hospitalization due to uncontrolled high blood pressure on various occasions in 2003 and 2004.  He reported that the last time he required acute intervention for his hypertension was in 2005.  Medication was changed (though he did not remember when this change took place) with good response.  During his second period of AD, blood pressure was controlled.  He was diagnosed with hypertension in 2002 with no evidence of aggravation during active service.  

Medical treatment records subsequent to this August 2007 VA examination document no complaint of, or treatment for, hypertension or high blood pressure.

The first question is whether the presumption of soundness applies in this case or whether, instead, there was a disorder noted at entrance into service such that this presumption would not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption to apply is that the military entrance examination have been clear of or unremarkable for any relevant diseases or disabilities).

In this case, because the Veteran's hypertension (or high blood pressure in that case) was noted upon enlistment in January 2006, he is not entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, his January 2006 mobilization evaluation report provides sufficient evidence that his hypertension pre-existed service and, because it was "noted", the presumption of soundness does not apply.  Consequently, it is the Veteran's burden to show a chronic (i.e., permanent) worsening of his pre-existing hypertension during service.

As previously noted, a pre-existing disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone, 8 Vet. App. at 402

Here, the evidence does not suggest any increase in severity of the Veteran's hypertension during his service, such that he now has greater associated disability.  His STRs dated during his period of AD from January 2006 to January 2007 document no complaints of increased blood pressure or treatment for hypertension.  And while, as previously indicated, a May 2003, private treatment record noted high blood pressure, and a February 2005, private treatment record indicated an increase in blood pressure, these complaints were not made during a period of AD, ACDUTRA, or INACDUTRA, and no blood pressure readings were recorded to support these complaints.  Furthermore, the Veteran himself acknowledged during the August 2007 VA compensation examination that his hypertension was well-controlled during his period of AD from 2006 to 2007.  And although he reported an exacerbation of hypertension between 2003 and 2004, requiring hospitalization, a review of treatment records from this time period shows no evidence of an increase in blood pressure or hospitalization due to high blood pressure, especially during periods of ACDUTRA and INACDUTRA in 2003 and 2004.  Together, these records indicate that his hypertension never increased in severity after his diagnosis in 2002, whether it was during a period of AD, ACDUTRA, or INACUDTRA.  Finally, the August 2007 VA examiner also concluded that there was no evidence of aggravation of hypertension during active duty.

Significantly, blood pressure readings during the second period of AD were 141/80 at the January 2006 entrance examination, 136/80 in March 2006, and 144/77 at the January 2007 separation examination.  These readings, along with the fact that the Veteran was using the exact same amount of blood pressure medication (Lotrel 5/20 milligrams) at entrance and separation are not suggestive of an increase in severity.

Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension (on a direct basis for his first period of AD and Reserve service and on the basis of aggravation of a pre-existing condition during his second period of AD), the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Hands, Feet, and Back Disabilities

The Board remanded the claims of service connection for right hand and left hand disability, right and left foot disability, and back disability.  On further reflection and review of the evidence, the Board finds that service connection is warranted for these five claims.

Notably, in August 2007, x-rays of the hands were taken in connection with a VA examination.  The impression was mild degenerative changes of the hands.  Significantly, the VA examiner diagnosed osteoarthrosis of the hands.  The December 2010 VA examiner provided a diagnosis of osteoarthritis of the hands.   Similarly, x-rays of the feet taken in June 2007 revealed degenerative changes and the impression was osteoarthrosis.  The August 2007 VA examiner also provided a diagnosis of osteoarthrosis of the feet.  Also, x-rays were taken of the spine in April 2007.  The impressions were osteoarthrosis of the thoracic, lumbar, and lumbosacral spine.  The August 2007 VA examiner provided a diagnosis of osteoarthrosis of the spine in referring to the low back.  Although the December 2010 VA examiner found that the Veteran's osteoarthritis of the hands and lumbar spine are part of the normal process of aging, the presumptive provisions pertaining to chronic diseases are for application for these five claims.

As noted previously, service connection may be warranted for arthritis, even if not shown in service, if it manifests to a compensable degree within one year of separation.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, osteoarthrosis of both hands, both feet, and the back (thoracic and lumbosacral spine) was seen within one year of separation from the Veteran's second period of AD; that is, prior to January 2008.  Although characterized as "osteoarthrosis," this term's definition is osteoarthritis.  See Dorland's Illustrated Medical Dictionary 1333 (30th ed. 2003).  Therefore, the Veteran's osteoarthrosis/arthritis is presumed to have been incurred in service as there is no affirmative evidence to the contrary.  Additionally, as the Veteran has evidenced complaints of painful motion in the hands, feet, and back, it appears that the arthritis manifested to at least a compensable degree.  Accordingly, the Board concludes that service connection is warranted for arthritis of the right and left hand, right and left foot, and thoracic and lumbosacral spine.

C.  Hip Disabilities

After carefully reviewing the evidence of record, the Board finds no basis to grant the claims concerning the hips.  

Initially, there is no disputing the Veteran has current bilateral hip disability, which is perhaps the most fundamental requirement of his claims since, without this threshold minimum level of proof, there cannot be a valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Proof of this comes in the way of the report of his December 2010 VA compensation examination confirming, based on the results of X-rays, that he has osteoarthritis of both hips.  So there is no questioning he has these claimed conditions.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Consequently, the ultimately determinative issue is whether the current bilateral hip osteoarthritis is attributable to his military service-in particular, either to the periods of AD from January 1978 to January 1981 and from January 2006 to January 2007, to an injury he sustained during the many periods of INACDUTRA from 1994 to 2010, or to an injury or disease he sustained during the many periods of ACDUTRA from 1994 to 2010.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

His STRs concerning his periods of AD service from 1978 to 1981 and from 2006 to 2007 show no complaints of or treatment for any hip injury.  His first separation examination in October 1980, concluding that initial period of service from 1978 to 1981, also was generally unremarkable for any prior hip injury-including by history-or any consequent diagnosis of a chronic or permanent hip disorder or any then current abnormal findings suggestive of these or referable to these anatomical regions.  Subsequent Reserve and periodic examinations, conducted in October 1988, July 1993, March 1998, and April 2003, as well as a mobilization evaluation conducted in January 2006, were similarly unremarkable for any hip injury or trauma.  A January 2007 post-deployment health assessment report noted that the Veteran's health was the same.  He indicated he had medical problems that developed during deployment, but failed to specify these medical problems.  And a January 2007 Report of Medical Assessment also noted no complaints referable to the hips, and no consequent diagnosis of a chronic or permanent hip disorder.  

Medical treatment records throughout his 20 years of Reserve service, including especially periods of ACDUTRA and INACDUTRA, also are completely devoid of complaints of or treatment for symptomatology referable to the hips, or any diagnosis of disabilities of the hips.  There also was no indication of a disease or injury to the hips during a period of ACDUTRA or of an injury to hips during a period of INACDUTRA.

In short, there is no evidence of an injury or disease to the hips during service, including during ACDUTRA and INACDUTRA, which is probative evidence against his claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Post-service, a private treatment record dated in April 2007 and June 2007 found the hips to be within normal limits, with no subsequent complaints referable to the hips.  Significantly, unlike the five claims previously granted above, there is no indication hip osteoarthritis (or even osteoarthrosis) within one year of his most recent period of AD.  Moreover, even though the recent diagnosis of bilateral hip osteoarthritis in December 2010 was provided within one year of the Veteran's last period of ACDUTRA in February 2010 and his last period of INACDUTRA in December 2009, as already explained, this one-year presumptive grace period for the initial manifestation of arthritis to a compensable degree does not in any event apply to claims based on ACDUTRA or INACDUTRA service, just instead to claims based on injury or disease incurred or aggravated during AD service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Smith v. Shinseki, 24 Vet. App. 40 (2010) (wherein the Court reiterated that the language of 38 U.S.C.A. § 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA).  Thus, even though there was X-ray confirmation of arthritis within one year of these periods of ACDUTRA and INACDUTRA, this presumption is nevertheless inapplicable to these periods of ACDUTRA and INACDUTRA service.

Since there is no evidence of arthritis within one year from discharge from AD service, and no evidence of a chronic (meaning permanent) bilateral hip disorder during either period of his service, whether on AD, ACDUTRA or INACDUTRA, there necessarily must be a showing of continuity of symptomatology after service to support these claims.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  In this regard, not only is there no evidence of continuity of symptomatology, but the Veteran also has not asserted that he has experienced continuity of symptomatology of the hips since his service.  Nevertheless, when considering any lay statements as part of the evidence in the adjudication of these claims, the Board must not only consider the competency of this lay testimony, but also analyze its credibility in relation to other evidence to in turn determine its ultimate probative value of the evidence, in the process accounting for the evidence that it finds to be persuasive or unpersuasive and providing the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility, however.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

To the extent that the Veteran has asserted that his bilateral hip disorders stem from his military service, he is competent to report symptoms such as pain because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  But the Board fails to find competent his assertions that his claimed disabilities were due to his military service because he did not have these claimed disabilities when he entered service some 20 years ago.  Osteoarthritis is not the type of condition that is readily amenable to just lay comment regarding its etiology.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Also, the fact remains that nearly four years passed between the conclusion of the Veteran's second period of service in January 2007 and the initial post-service documentation of bilateral hip disorders in December 2010, despite his report to the December 2010 VA examiner that the onset of his pain was in 2007, and again, in contrast to the five claims discussed immediately above.  The Board therefore may consider the absence of any indication of a relevant medical complaint until several years after that service as one factor, though not the only or sole factor, in determining whether an injury during that initial service resulted in any chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

What is perhaps most significant here in this particular regard is that, despite his reporting to the December 2010 VA examiner that the pain in his hips began in 2007, several VA treatment records and examination reports in the interim, dated throughout 2007, 2008, and 2009, are completely unremarkable for any indication of persistent or recurrent symptoms of the hands and hips.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

As well, with regards to the determinative issue of causation, the VA compensation examination in December 2010 did not result in this required linkage between the Veteran's bilateral hip disability to his military service, including his periods of AD, ACDUTRA, and INACDUTRA.  To the contrary, the December 2010 VA compensation examiner opined that the Veteran's bilateral hip osteoarthritis was less likely as not caused by or related to his military service.  This VA examiner explained that the Veteran's bilateral hip osteoarthritis-which was found to be mild in nature-instead, was related to the normal process of aging.  

There is no medical opinion in the file refuting this VA examiner's conclusions.  And the Board finds that this VA examiner's opinion is based on an objective clinical evaluation of the Veteran and his specific circumstances.  Hence, the opinion has the proper factual foundation and predicate and is thus entitled to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  And while the Board is sympathetic to the Veteran's claim, in the absence of competent medical evidence linking his current bilateral hip disability to his military service, the preponderance of the evidence is against his claims.  As previously mentioned, degenerative joint disease (i.e., arthritis) is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiologies.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Although, as mentioned, the Veteran is entitled to the benefit of the doubt where the evidence for and against the claim is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims of service connection for right and left hip disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hypertension is denied.

Service connection for arthritis of the right hand is granted. 

Service connection for arthritis of the left hand is granted.

Service connection for arthritis of the right foot is granted.

Service connection for arthritis of the left foot is granted. 

Service connection for arthritis of the thoracic and lumbosacral spine is granted. 

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied.


REMAND

In this case, the Board finds that a clarifying opinion from December 2010 VA examiner is needed to better address the Veteran's claims of service connection for a right shoulder disability, a cervical spine disability, rheumatoid or inflammatory arthritis, and fibromyalgia.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

Specifically, in September 2010, the Board remanded these claims to provide the Veteran with a VA examination to determine whether there are diagnoses of disabilities involving these anatomical regions, including any rheumatoid arthritis in these anatomical regions, and if so, whether any disability diagnosed initially manifested during the Veteran's first period of AD from January 1978 to January 1981, initially manifested during or was permanently aggravated by his second period of AD from January 2006 to January 2007, or was caused or aggravated by a specific injury or disease during a period of ACDUTRA or a specific injury during a period of INACDUTRA.  Also, as to whether he has fibromyalgia.

Resultantly, the Veteran was provided a VA examination in December 2010.  This VA examiner provided the diagnoses no right shoulder pathology, central intervertebral disc herniation at C5-C6 level with small central extruded intervertebral disc fragment by magnetic resonance imaging (MRI).  He also concluded that the cervical degenerative changes and discogenic disease were less likely as not caused by or related to the Veteran's military service.  Rather, condition related to the normal process of aging.  Also, the examiner indicated that there were symptoms of fibromyalgia and tender points, but that there was no pathology that could explain the complaint of fibromyalgia.

Contrary to the September 2010 Board remand directives, however, this examiner did not address the rheumatoid/inflammatory arthritis claim, providing no diagnosis of rheumatoid or inflammatory arthritis, and did not address whether rheumatoid or inflammatory arthritis was found in the right shoulder or cervical spine, and whether any existing rheumatoid or inflammatory arthritis found initially manifested or had been permanently aggravated by a period of AD, or was caused or aggravated by a specific injury or disease during a period of ACDUTRA or a specific injury during a period of INACDUTRA. 

But a review of the evidence of record reveals a May 2008 bone scan completed by a private facility that showed mild degenerative inflammatory changes throughout the shoulders, the sternoclavicular joints, and the spine.  The December 2010 VA examiner also did not address this piece of evidence relating a finding of inflammatory arthritis.

Therefore, additional comment is needed from the December 2010 examiner to discuss the findings of this May 2008 bone scan, and address whether the finding of "mild degenerative inflammatory changes" throughout the shoulders, the sternoclavicular joints, and the spine, is equivalent to a clinical diagnosis of inflammatory or rheumatoid arthritis in the shoulders or cervical spine.  If so, the examiner should address whether the rheumatoid or inflammatory arthritis in the cervical spine is the same condition as the diagnosis he documented in the December 2010 examination report-namely, degenerative changes, central intervertebral disc herniation at C5-C6 level with small central extruded intervertebral disc fragment by magnetic resonance imaging (MRI).  Moreover, if the examiner determines that there is indeed rheumatoid or inflammatory arthritis in the right shoulder and cervical spine, the examiner should determine the etiology of this rheumatoid arthritis, including whether it initially manifested during the Veteran's first period of AD from January 1978 to January 1981, initially manifested during or was permanently aggravated by his second period of AD from January 2006 to January 2007, or was caused or aggravated by a specific injury or disease during a period of ACDUTRA or a specific injury during a period of INACDUTRA. 

Finally, the examiner should clarify if the Veteran does in fact meet the criteria for a diagnosis of fibromyalgia and address the etiology of that diagnosis if made.

Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

With respect to the Veteran's right shoulder and neck claims, the Board finds these claims to be inextricably intertwined with any question regarding his entitlement to service connection for inflammatory or rheumatoid arthritis, as a finding that service connection is warranted for inflammatory or rheumatoid arthritis may well have an impact on these claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating these claims until any outstanding matter with regard to the Veteran's claim for service connection for inflammatory or rheumatoid arthritis has been resolved.

As to the claims of service connection for skin cancer and hearing loss, the claims were denied in July 2009 and November 2009 rating decisions.  In November 2010, within one year of the more recent decision, the Veteran submitted a VA Form 9, which can be construed as a notice of disagreement with the denials.  He indicated that he wanted to appeal skin cancer and hearing loss.

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the November 2009 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding these two claims.  The Board must remand the issues for such an action.  See 38 C.F.R. § 19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issues of entitlement to service connection for skin cancer and hearing loss.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should either of these two issues be returned to the Board.

2.  If still available, have the December 2010 VA examiner provide additional comment to the examination of the Veteran's right shoulder, cervical spine, and fibromyalgia he conducted in December 2010.  Specifically, he should review the bone scan completed by Centro Nuclear San Cristobal in May 2008 that documented "mild degenerative inflammatory changes throughout the shoulders, the sternoclavicular joints, the spine, and the feet" and provide an opinion as to whether this notation signifies a clinical diagnosis of rheumatoid or inflammatory arthritis in the right shoulder and cervical spine.

If so, with regards to the right shoulder and cervical spine, he must discuss whether this finding of inflammatory or rheumatoid arthritis is the same condition as the Veteran's discogenic disease of the cervical spine, which was diagnosed in December 2010 and found to be the result of aging.  If it is found to be a separate and different condition, then the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) the diagnosis of inflammatory or rheumatoid arthritis of the right shoulder and/or cervical spine initially manifested during the Veteran's first period of active duty military service from January 1978 to January 1981; initially manifested during or was permanently aggravated by his second period of active duty military service from January 2006 to January 2007; or was caused or aggravated by a specific injury or disease during a period of reserve training in the interim on ACDUTRA or a specific injury (but not disease) during a period of reserve training in the interim on INACDUTRA. 

The examiner should specifically state whether any currently diagnosed inflammatory or rheumatoid arthritis of the right shoulder and/or cervical spine, is related to those periods of service (and any additional qualifying service on ACDUTRA or INACDUTRA), including to any treatment/complaints/diagnoses in service.

Also, the examiner should clarify whether the Veteran meets the criteria for a diagnosis of fibromyalgia and discuss its etiology if so.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If the December 2010 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran will need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of all opinions offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinions without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done-such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice.

3.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


